ORDER
The Disciplinary Review Board on October 22,1996, having filed with the Court its decision concluding that as a matter of reciprocal discipline based on discipline imposed in the State of New York, SHIRLEY F. GAJEWSKI of AMITYVILLE, NEW *288YORK, who was admitted to the bar of this State in 1983, should be suspended from the practice of law for a period of one year retroactive to January 15,1996, the daté on which respondent was suspended from practice in New York for a pattern of neglect and for conduct prejudicial to the administration of justice, and good cause appearing;
It is ORDERED that SHIRLEY F. GAJEWSKI is hereby suspended from the practice of law for a period of one year, retroactive to January 15,1996, and until the further Order of the Court; and it is further
ORDERED that no petition for restoration to practice be considered unless and until respondent is restored to practice in New York; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.